DETAILED ACTION
Claims 1-5, 7-10, and 19-25 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Hartwell (Reg. No. 70040) on January 4, 2021.
The application has been amended as follows: 

1. (Currently Amended) A method for injecting passwords, comprising: 
wirelessly receiving a password at a physical keyboard, the password received via a wireless protocol from a mobile computing device having a password vault application; 
converting the password into a series of corresponding key codes; 
transmitting data corresponding to the series of key codes from the keyboard to a computing system;

transmitting data corresponding to the respective key codes of the one or more physical buttons from the keyboard to the computing system,
wherein at least the wireless receiving of the password at the physical keyboard, the converting of the password into the series of corresponding key codes, and the transmitting of the data corresponding to the series of key codes from the keyboard to the computing system are performed without displaying the password.  

8. (Currently Amended) A computer program product stored on a computer readable storage medium, which when executed by a computing system, performs a method for injecting passwords, the method comprising: 
wirelessly receiving a password at a physical keyboard, the password received via a wireless protocol from a mobile computing device having a password vault application; 
converting the password into a series of corresponding key codes; 
transmitting data corresponding to the series of key codes from the keyboard to a computing system; 
identifying actuation of one or more physical buttons of the keyboard, the one or more physical buttons having respective key codes; and 
transmitting data corresponding to the respective key codes of the one or more physical buttons from the keyboard to the computing system,
wherein at least the wireless receiving of the password at the physical keyboard, the converting of the password into the series of corresponding key codes, and the transmitting of the data corresponding to the series of key codes from the keyboard to the computing system are performed without displaying the password.  

11-18. (Cancelled) 

19. (Currently Amended) A physical keyboard, comprising: 
a plurality of physical buttons; 
one or more computer processors; and 
a computer readable storage medium having program instructions embodied therewith, wherein the program instructions, when executed by the one or more computer processors, cause the physical keyboard to perform a method comprising: 
wirelessly receiving a password, via a wireless protocol, from a mobile computing device having a password vault application; 
converting the password into a series of corresponding key codes; 
transmitting data corresponding to the series of key codes from the physical keyboard to a computing system; 
identifying actuation of one or more physical buttons of the physical keyboard, the one or more physical buttons having respective key codes; and 
transmitting data corresponding to the respective key codes of the one or more physical buttons from the physical keyboard to the computing system,
wherein at least the wireless receiving of the password, the converting of the password into the series of corresponding key codes, and the transmitting of the data corresponding to the series of key codes from the physical keyboard to the computing system are performed without displaying the password.  

24. (Currently Amended) A keyboard system, comprising: 
a physical keyboard including a plurality of physical buttons; and 
an injection module coupled to the keyboard, the injection module configured to perform a method comprising: 
receiving a wirelessly transmitted password, via a wireless protocol, from a mobile computing device having a password vault application; 
converting the password into a series of corresponding key codes; 
transmitting data corresponding to the series of key codes from the physical keyboard to a computing system; 
identifying actuation of one or more physical buttons of the physical keyboard, the one or more physical buttons having respective key codes; and 
transmitting data corresponding to the respective key codes of the one or more physical buttons from the physical keyboard to the computing system,
wherein at least the receiving of the wirelessly transmitted password, the converting of the password into the series of corresponding key codes, and the transmitting of the data corresponding to the series of key codes from the physical keyboard to the computing system are performed without displaying the password.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “wirelessly receiving a password at a physical keyboard, the password received via a wireless protocol from a mobile computing device having a password vault application; converting the password into a series of corresponding key codes; transmitting data corresponding to the series of key codes from the keyboard to a computing system; identifying actuation of one or more physical buttons of the keyboard, the one or more physical buttons having respective key codes; and transmitting data corresponding to the respective key codes of the one or more physical buttons from the keyboard to the computing system, wherein at least the wireless receiving of the password at the physical keyboard, the converting of the password into the series of corresponding key codes, and the transmitting of the data corresponding to the series of key codes from the keyboard to the computing system are performed without displaying the password". 
The following is considered to be the closest prior art of record:
CN 106375304A – teaches a mobile device transmitting credentials to an embedded device which appears as a keyboard to the user and simulates a dummy keyboard. The user logs into the embedded device and selects which system and username/password combination to be used and transmitted to the 
US 2014/0365214 – teaches a physical keyboard with physical keys/buttons that when pressed transmits the corresponding key/password from the keyboard to the computing system.
US 8707452 – teaches a software based password manager to store user passwords where the passwords can be accessed with a single master password.
US 2014/0109200 – teaches a virtual keyboard application that acquires user credentials from a password vault.
However, the concept of a physical keyboard that acts as a normal keyboard and also as a password manager to receive, convert, and transmit the password as claimed cannot be found in the prior art of record.
While the prior art does show virtual keyboard and password managers, no combination of arts teaches all of the cited limitations in a way that would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed. Therefore, claims 1-5, 7-10, and 19-25 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons 
The amendments submitted on December 11, 2020 in combination with the above Examiner Amendment has overcome the current prior art rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498